Title: [August 1773]
From: Washington, George
To: 




Augt. 1st. At Mr. Calverts all day.
 



2. Dined at Mr. Igns. Digges’s & returnd to Mr. Calverts in the afternoon.
 


3. Dined at Mr. Willm. Digges’s & got home in the afternoon.
 


4. At home all day. Captn. Posey here—he came on Sunday last.


   
   Posey’s visit lasted for a week and was for the purpose of extracting more money from GW. His nerve failed, however, and it was not until he was on his way back to Maryland that he wrote GW the purpose of his visit: “You have grant’d me many Favours since I have been Acquaint’d with you. I am now Reduc’d Very Low and advanc’d in years. I have noe Person in the world to Apply to for Assistance and Really am not Able to work. Pray would you be kind Enough to Let me have the Some [of] About £50 Maryland Currancy. I think with that some I could fix myself for Life, and not to want again. . . . I want’d to mention’d this affaire to you when I was at your house but I could not have the Face to Doe” (9 Aug., DLC:GW). GW did not let Posey have the £50 but continued to supply him with small amounts of money from time to time. His ledger records £4 “By Charity to Captn. Posey” on 15 Oct. 1773 and, in April 1774, £12 (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 93, 106).



 


5. Rid to Muddy hole, Doeg Run, Mill, & Ferry Plantations.
 


6. At home all day. Captn. Posey went to Captn. McCarty’s.
 


7. At home all day, alone.
 


8. Went up to Alexa. Church & returnd to Dinner. Captn. Posey & Son Price here. The last of whom went away after Dinner.
 


9. Mrs. Brown came here in the Afternoon & stayd all Night.


   
   Mrs. Brown is Catherine Scott Brown, wife of Dr. William Brown of Alexandria.



 


10. Mr. George Digges & Sister’s Teresa & Betcy came to Dinnr. & stayd all Night.
 


11. Mrs. Brown went away after Breakfast.
 


[12.] Mr. Digges & Sisters went away after Breakfast. I continued at home all day.
 


13. At home all day. Price Posey came to Dinner: & stayd all Night.
 


14. Very warm. Rid to an intended meeting of Vestry at the New Church. Dind at Captn. McCartys.

   


   
   There was no meeting on this day and the next meeting was not held until 22 Nov.



 


15. At home all day alone.
 


16. Went up to Alexandria being Court day. Returnd in the Afternoon. Found Majr. Jenifer & Colo. Mason here.


   
   GW did not appear as a justice at this brief court meeting (Fairfax County Order Book for 1772–74, 262–63, Vi Microfilm). However, he did apparently meet with several people to receive and pay out money on behalf of the Colvill estate (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 91).



 


17. At home all day—the above Gentlemen remaining here.
 



18. After breakfast Colo. Mason & the Major left this. I continued at home all day. Mr. Craven Peyton came in the Afternoon and stayd all Night.

	
   
   Major Jenifer was on his way home to Maryland and carried with him a letter from GW to Benedict Calvert, requesting Calvert to buy him an artisan in Annapolis (for Calvert’s reply, see Calvert to GW, 25 Aug. 1773, DLC:GW).


	

   
   Craven Peyton (d. 1781), the son of Valentine Peyton, was a justice of Loudoun County and a vestryman and churchwarden of Shelburne Parish. Peyton was a collector of rents for some of George William Fairfax’s lands and in late 1773 and early 1774 had some surveying done on Fairfax’s lands in Berkeley and Fauquier counties (account of Craven Peyton with Fairfax, 16 Sept. 1773, 26 April 1774, ViMtvL).



 


19. Mr. Peyton went away after Breakfast. I continued at home all day.
 


20. Rid with Mrs. Washington to Muddy hole, Mill Plantn. & Mill before Dinner. At home afterwards alone.
 


21. At home all day. In the Afternoon a Mr. Lambkin came & stayed all Night.


   
   Mr. Lambkin is probably George Lambkin or Lamkin of Fairfax County, who signed a bond of copartnership with Opie Lindsay, 21 Oct. 1771, to build a mill on Wolf Run in Fairfax County near the Prince William County line (Fairfax County Deeds, Book K–1, 36–40, Vi Microfilm). He is also probably the George Lambkin who was a justice for Fauquier County when it was formed in 1759 and was granted a license in 1761 to keep an ordinary in or near Warrenton (Va. Gaz., R, Mar. 1768; GROOME [1]H. C. Groome. Fauquier during the Proprietorship: A Chronicle of the Colonization and Organization of a Northern Neck County. Richmond, Va., 1927., 188). Lambkin had owned a mill on Goose Creek in Loudoun County which he sold to Daniel Jenifer (1727–1795) in 1771 (MOFFETTLee Moffett. Water Powered Mills of Fauquier County, Virginia. [Virginia, 1972]., 37–38).



 


22. Went up to Church at Alexa. and returnd to Dinner. Found Doctr. Craik here who stayed all Night.
 


23. At home all day. In the Afternoon came David Allan, & James Whitelaw, two Scotchmen empowerd by a Number of Familys about Glasgow to look out Land for two hundred Familys who had a Mind to settle in America.


   
   Although there had been a large emigration from Scotland for a number of years, after 1763 it greatly increased, and between 1763 and 1775 about 25,000 Scots immigrated to America. North Carolina received the largest number of them, most of whom were Highlanders, and only a small number Lowlanders (MERRENSHarry Roy Merrens. Colonial North Carolina in the Eighteenth Century: A Study in Historical Geography. Chapel Hill, N.C., 1964., 57). David Allen and James Whiteland were commissioners sent by the Glasgow-based American Company of Farmers to find a large tract of land, 16,000–20,000 acres in size, upon which to settle the

200 Lowland families waiting in Scotland. Although they promised to view GW’s Ohio lands, they were concerned that the frontier area would be too far from markets or landing places (WYLIET. W. J. Wylie. “Franklin County One Hundred Years Ago: A Settler’s Experience Told in a Letter Written by Alexander Thomson in 1773.” Pennsylvania Magazine of History and Biography 8 (1884): 313–27., 322–23).



 


24. The above person’s prosecuted their journey towards Carolina in pursuit of this scheme purposing also to view the Lands on Ohio, & to see Mine there before they returnd with their Report to Scotland. I rid to the Ferry Doeg Run and Mill Plantations.

	
   
   GW had decided to lease his 20,000 acres of bounty land on the Ohio and Great Kanawha rivers (Pa. Gaz., 22 Sept. 1773, supp.; see 6 Nov. and 23 Nov. 1772). He felt that these lands, leased to tenants who would settle and develop them for their own use, would prosper more than lands placed under the management of an overseer. Nothing ever came of this scheme. Perhaps, as one prospective tenant claimed, GW’s terms were unrealistic (Richard Thompson to GW, 30 Sept. 1773, DLC:GW).



 


25. At home all day. Alone.
 


26. Went over (to dinner) to Mr. Digges’s to meet Govr. Eden &ca. Kept there all Night by Rain.
 


27. Govr. Eden, Captn. Ellis, Mr. Danl. Dulany & Mr. George Digges—as also Miss Nelly Calvert, Miss Tracy Digges & Mrs. Jenny Digges came over with me to Dinr. Also came Mr. Ben. Dulany & Mr. Tilghman—all of whom stayd all Night.


   
   captn. ellis: John Joiner Ellis joined the 18th Regiment of Foot (Royal Irish) in America 21 Jan. 1773. Although Ellis was listed in a 1774 army list as holding the rank of lieutenant in the regiment, he may, like many other British officers, have held a higher rank in the army or for the duration of his service in America (BRITISH FIELD OFFICERSA List of the General and Field-officers, As They Rank in the Army. 7 vols. London, 1754–78., 72).



   
   Eden, Ellis, and the Dulanys were on their way to Williamsburg. Purdie and Dixon’s Virginia Gazette for 9 Sept. 1773 reported that “Sunday last his Excellency Robert Eden, Esquire, Governour of Maryland, arrived in this City [Williamsburg] in Order to qualify to his new Commission before the Commander in Chief of this Colony, agreeable to Instructions from the Government, which having performed he sat out upon his Return on Wednesday Morning. He was accompanied by Captain Ellis of the Royal Irish, and Daniel Dulany, and Benjamin Dulany, Esquires.” Upon the death of the sixth Baron Baltimore in 1771, the Maryland proprietorship had devolved upon Henry Harford, illegitimate son of Lord Baltimore. By an order in council dated 5 Mar. 1773, the proprietary lieutenant governor was required, upon this change of proprietorship, to take an oath to uphold the acts of trade and navigation and give security thereof. This oath was to be administered by the governor of Virginia (MD. ARCHIVESArchives of Maryland. 72 vols. Baltimore, 1883–1972., 63:423–25).



 


28. Mr. Tilghman went away after Breakfast & Mr. Digges & his Sisters in the Afternoon.
 



29. Govr. Eden, & the other Gentn. went away after breakfast. I continued at home all day.
 


30. Rid to the Mill & Mill Plantation—Muddy hole & into the Neck.
 


31. At home all day.
